Citation Nr: 1809370	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left hand disorder, to include burn scars and contractures.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel 

INTRODUCTION

The Veteran had several periods of active duty service including from March 1974 to March 1977, from October 1994 to March 1995, from November 1995 to July 1997, and from November 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  A December 2012 substantive appeal to the Board listed three separate issues: 1) entitlement to an increased evaluation for the service-connected right hand scar, second degree burn, evaluated at zero percent; 2) entitlement to service connection for posttraumatic stress disorder (PTSD); and 3) entitlement to service connection for left hand/fingers burn scar, contracture. In a May 2017 rating decision, service connection was granted for PTSD, rendering the issue no longer on appeal. 

In May 2017, the RO certified to the Board the issue of service connection for left hand/fingers burn scar, contracture, and in July 2017, the Veteran appeared, confirmed on the record that this is the only issue on appeal, and provided testimony at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the record.

As to the issue of entitlement to an increased evaluation of right hand scar, second degree burn, evaluated at zero percent, the record indicates that the agency of original jurisdiction (AOJ) is in the process of scheduling the issue for a personal hearing before a Veterans Law Judge via live videoconference at the local RO office per the Veteran's request in his September 2017 substantive appeal. Accordingly, this issue will be decided in a later Board decision after a Board hearing is scheduled by the RO.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record. Remand is required for a new VA examination. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran alleges that his left hand disability was incurred in service. At the July Board 2017 Board hearing, he testified that he was stationed in Kandahar, Afghanistan and was clearing an old Russian Hines aircraft when there was a small explosion.  He further testified that he was thrown back, fell unconscious and received second degree burns and contractions to both hands. The Veteran reported that the burns were a result of chemical agents. He testified that he was medically evacuated to Germany and was then subsequently moved to Fort Bragg, then to Walter Reed, then to Brooke Army Medical Center (BAMC) San Antonio, and finally returned to Fort Bragg. The Veteran testified that the resulting injuries were blisters on both hands, contractures, extreme pain, leaking fluids, and skin falling off both hands. He further testified that he continued to have difficulty using both hands and that he still had contractures of both hands.

A March 2004 service treatment record (STR) noted the Veteran had recently returned from Afghanistan.  The Veteran reported his hand came into contact with surface area of enemy aircraft and that burning and itching developed, then desquamation developed.  The assessment was likely caustic (chemical) burn, etiology unknown.  A March 2004 Statement of Medical Examination and Duty Status documented that the Veteran suffered burning and itching on both of his hands while he was inspecting a destroyed enemy aircraft in Afghanistan in January 2004.  It was noted that he was initially treated at Fort Bragg, then at Walter Reed and then at BAMC with return to Fort Bragg.  He continued to be followed in the Burn Clinic.

Post-service, an August 2005 occupational therapy note written by a provider at BAMC diagnosed bilateral chemical burns (unknown origin) 2nd degree burns and contractures bilateral hands.  A September 2007 letter from a VA physician notes that the Veteran was injured in Afghanistan and had been treated by her for war-related injuries to include contracture of hand caused by the second degree burn he sustained in Afghanistan. A March 2010 VA record also noted that the Veteran had a history of burns on hands with contractions. In a September 2010 VA medical record, the Veteran reported hand pain due to break up contractures. 

A December 2010 VA examiner diagnosed a left hand scar, with no other residuals. The VA examiner opined that the Veteran's bilateral hand scars with right hand contracture is less likely as not to be related to treatment in service. The examiner reasoned that the Veteran had a history of chronic bilateral hands dermatitis prior to service and there was no evidence available in the STRs that the Veteran was hospitalized for treatment of a burn injury. The VA examiner also stated that there was no mention of scars or contractures on outpatient dermatology evaluation notes in 2004 and that a skin biopsy was done and yielded a positive result for benign keratosis. The VA examiner also noted that "contracture of hand" was mentioned/noted for the first time in a diagnosis list from Lackland Air Force Base in June 2005, and at which time the Veteran was prescribed burn gloves as his hands treatment. The examiner concluded that the culmination of evidence, to include the skin biopsy report, diagnosis in the STRs after the alleged episode of chemical exposure and the lapse of time between exposure and contracture, suggested that the disability was not related to treatment in service. 

In a February 2011 VA medical record, the Veteran reported that he experiences chronic difficulty with chronic burns in his bilateral hands.  A January 2011 VA medical record noted that that the Veteran's symptoms were not consistent with dermatitis.

The Board finds that the December 2010 VA examination is inadequate. First, the examiner's etiology opinion relies on a lack of treatment in service. However, the standard is not whether the Veteran received treatment in service, but whether or not the current disability is related to an incident during service. Second, a March 2004 STR does indicate treatment for the incident, noting initial treatment at Fort Bragg, then at Walter Reed and then at BAMC with a return to Fort Bragg.  Third, the examiner's evaluation of the Veteran's left hand is unclear and ambiguous. Under section Scar #2, the examiner notes the location of a scar to be on the left lower extremity, but then stated that the exact location of the scar was diffuse/generalized palmar scarring of the right hand. He then goes on to diagnose the disability as a left hand scar, no residuals beside scar. Finally, the Board notes that the Veteran is service-connected for bilateral dermatitis of the hands; differentiation between any hand skin disorders is thus required.  The Board thus finds that remand is warranted to obtain an additional VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any left hand disorder, to include burn scars and contractures. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the event during service and any symptoms thereafter.

(a) First, the examiner must provide all currently diagnosed left hand disorders, to include burn scars and contractures.  It is noted that left hand dermatitis is already service-connected and should not be considered herein.

(b) Second, the examiner must provide an opinion as to whether each diagnosed left hand disorder, to include burn scars and contractures, at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to, the Veteran's active service, to include the in-service incident as described by the Veteran.

The examiner must address the following:  1) the Veteran's Board testimony regarding his in-service incident; 2) the March 2004 STRs; 3) an August 2005 BAMC record that diagnosed bilateral chemical burns (unknown origin) 2nd degree burns and contractures bilateral hands; 4) a September 2007 letter from a VA physician indicating that the Veteran was injured in Afghanistan and had been treated for war-related injuries to include contracture of hand caused by the second degree burn he sustained in Afghanistan; 5) the December 2010 VA examination report; and 6) the January 2011 VA medical record noting that that the Veteran's symptoms were not consistent with dermatitis.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




